Opinion issued March 22, 2007




 
 

In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00086-CR
____________

IN RE MICHAEL LAVON GIPSON, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM  OPINION
	Relator filed in this Court a pro se petition for writ of mandamus asking that
we order respondent (1) to transmit evidence to the trial court, make evidentiary
findings, and order the trial court to provide copies of the trial court's findings of fact.
	Relator is represented in the trial court on his post conviction DNA motion by
appointed counsel, Jerald Graber.  Relator is not entitled to hybrid representation.  
In re Cooks, No. 06-04-00053-CV, slip op. at 2, 2004 WL 905958 
(Tex. App.--Texarkana  Apr. 29, 2004, orig. proceeding); Gray v. Shipley,
877 S.W.2d 806 (Tex. App.--Houston [1st Dist.] 1994, orig. proceeding); Rudd v.
State, 616 S.W.2d 623, 625 (Tex. Crim. App. 1981).  
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Jennings and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Respondent is Charles Rosenthal, Jr., District Attorney for Harris County,
Texas